Citation Nr: 0731962	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for residuals of dislocation of the right (major) shoulder 
with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1982 to September 
1985.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 decision by the RO 
which denied an increased rating for the veteran's right 
(major) shoulder disability.  A videoconference hearing 
before the undersigned Acting Veterans Law Judge of the Board 
was held in December 2004.  

In March 2005, the Board of Veterans' Appeals (Board) issued 
a decision which denied an increased rating for the veteran's 
right shoulder disability.  Thereafter, the veteran timely 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  In 
December 2006, the Court granted a Joint Motion for Remand of 
the March 2005 Board decision.  The Board remanded the appeal 
for additional development in June 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's right shoulder disability is manifested by 
complaints of pain, some weakness, sensation of instability, 
arthritis, and limitation of motion to above shoulder level; 
and functional loss of use due to pain, weakness, 
fatigability, or incoordination to a degree commensurate with 
the criteria for a higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of dislocation of the right (major) shoulder with 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, including Diagnostic Code 5202 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The Court held that upon receipt of an application for 
service connection, VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

In this regard, the Board notes that in June 2007, the RO 
sent the veteran notice regarding the assignment of a 
disability rating and an effective date should a favorable 
decision be made in this case.  Additionally, the claim was 
readjudicated in August 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim for an increased rating and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA medical records identified by him 
have been obtained and associated with the claims file.  The 
veteran was examined by VA on two occasions during the 
pendency of the appeal and testified at a videoconference 
hearing before the undersigned acting member of the Board in 
December 2004.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  
 
In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Ratings - In General

Concerning the claim for an increased rating for the 
veteran's right shoulder disability, the Court has held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  



Right Shoulder Disability

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
veteran's contentions, particularly those stated at the 
videoconference hearing in December 2004; the VA outpatient 
notes from 2003 to the present, and the findings from the VA 
examinations conducted during the pendency of this appeal.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, it is not required 
to discuss each and every piece of evidence in a case.  The 
relevant evidence including that submitted by the veteran 
will be summarized where appropriate.  

The veteran is currently assigned a 30 percent evaluation for 
his right (major) shoulder disability with degenerative joint 
disease under Diagnostic Code (DC) 5202 which provides for a 
30 percent rating for malunion of the humerus with marked 
deformity, or when there is frequent dislocation of the 
scapulohumeral joint with frequent episodes of guarding of 
all arm movements.  A 50 percent evaluation is assigned for 
fibrous union; a 60 percent evaluation is assigned for 
nonunion (false flail joint), and an 80 percent evaluation is 
assigned for a major extremity when there is impairment of 
the humerus manifested by loss of head (flail shoulder).  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Other potentially applicable code provisions include DC 5201, 
which provides for a 40 percent when there is limitation of 
motion of the (major) arm to 25 degrees from the side; a 30 
percent evaluation is assigned when limitation of motion is 
midway between side and shoulder level.  DC 5201.  An 
evaluation in excess of 30 percent is also possible under DC 
5200, when there is ankylosis of the scapulohumeral 
articulation.  

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side. Id.  

The clinical and diagnostic findings on the two VA 
examinations conducted during the pendency of this appeal 
(June 2003 and July 2007), as well as the VA outpatient notes 
from 2003 to the present were not materially different and 
showed that the veteran had fairly good active range of 
motion in the right shoulder, albeit with pain.  The veteran 
complained of recurring dislocations and chronic pain in the 
right shoulder which limited his activities.  He reported 
that he worked full-time as an electrician and said that his 
employer made some accommodations for him because of his 
right shoulder problem, but did not elaborate as to what the 
accommodations included.  

On VA examination in June 2003, forward flexion was to 120 
degrees with abduction to 90 degrees.  External rotation was 
to 45 degrees with internal rotation to 90 degrees.  The 
examiner noted that the veteran had marked fatigability with 
forward flexion, abduction, and external rotation of the 
right shoulder and was incapable of these maneuvers against 
even minimal resistance.  There was no gross atrophy in the 
musculature of the right arm or shoulder.  

In contrast, a VA orthopedic note in April 2003 indicated 
that the veteran had pain on movement of the right shoulder 
and had some decreased range of motion, but had no particular 
problems in terms of strength against resistance.  Similarly, 
when seen by VA in June 2006, the veteran had full range of 
motion with symptomatic overhead motion.  The 
acromioclavicular (AC) joint was tender but the rotator cuff 
was strong and the veteran had some immediate relief of 
symptoms with injection.  The clinical findings on VA 
outpatient notes in November 2005 and 2006, and January 2007 
were essentially unchanged and showed forward flexion and 
abduction to 130 degrees (abduction was to 90 degrees in 
November 2005), with pain on external rotation and 
apprehension test, but no subluxation.  Strength on external 
rotation was 4/5, and was 5/5 on internal rotation on the 
latter two outpatient notes.  

X-ray studies in June 2003, and November 2006 were 
essentially the same and showed mild to moderate 
osteoarthritic changes in the right AC joint.  A VA MRI in 
January 2007 showed a small tear in the superior glenoid 
labral, supraspinatus teninosis, and mild osteoarthritis of 
the glenohumeral joint.  

The most recent VA examination in July 2007, showed increased 
limitation of motion in the right shoulder in all planes.  
Forward flexion was to 75 degrees with pain beginning at 60 
degrees, and abduction was to 75 degrees with pain beginning 
at 45 degrees.  On repetitive use, flexion was from 0 to 45-
65 degrees, with abduction from 0 to 45 degrees, limited by 
pain.  Active internal rotation was to 60 degrees, limited to 
30 degrees on repetitive use due to pain.  There was guarding 
only on movements at the shoulder level.  

In this case, all diagnostic studies during the pendency of 
the appeal failed to show any evidence of malunion, fibrous 
union, nonunion with false flail joint, or loss of head of 
the humerus (flail shoulder).  That is, MRI, x-ray studies, 
and shoulder impingement series of the right shoulder showed 
no pertinent abnormalities other than mild to moderate 
degenerative changes and a small superior labral tear.  Thus, 
a rating in excess of 30 percent under DC 5202 is not 
warranted.  

The Board has also examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence of ankylosis 
of the shoulder.  Rather, motion is still shown to be 
present.  Thus, DC 5200 is not for application.  An 
evaluation greater than 30 percent under DC 5201 requires 
active motion limited to 25 degrees from his side.  Such a 
finding has not been demonstrated by the clinical evidence of 
record.  

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the veteran was shown to have additional 
limitation of motion of the right shoulder due to pain on 
repetitive use on the most recent VA examination in July 
2007, with flexion possible to a minimum of 45 degrees, and 
abduction to 30 degrees.  However, the additional range of 
motion loss does not meet the criteria for the next higher 
evaluation of 40 percent under DC 5201.  As indicated above, 
a 40 percent evaluation under DC 5201, requires limitation of 
motion to 25 degrees from his side.  Furthermore, the 
evidence shows that the veteran works full-time as an 
electrician.  While he indicated that some concessions were 
made by his employer, he did not report any lost time at work 
because of his right shoulder disability.  "A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, while there were objective 
observations of pain on movement of the right shoulder on VA 
examination, there was no functional loss beyond that 
contemplated by the 30 percent evaluation currently assigned.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  As 
there is no objective evidence of any functional loss of use 
due to pain or on flare-ups to the extent necessary for the 
next higher rating based on limitation of motion, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Under the circumstances, the Board finds that the 30 percent 
evaluation assigned for the veteran's right shoulder 
disability accurately depicts the current severity of the 
disability, and there is no basis for the assignment of a 
higher evaluation.  


ORDER

An increased evaluation for residuals of dislocation of the 
right shoulder with degenerative joint disease is denied.  



		
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


